          Case 1:19-cr-10117-IT Document 497 Filed 09/30/19 Page 1 of 4



 UNITED STATES DISTRICT COURT
 FOR THE DISTRICT OF MASSACHUSETTS

                                                             x
 UNITED STATES OF AMERICA                                    :
                                                             :
                                                             :
                v.                                           :
                                                             :
 GREGORY ABBOTT and                                          :   No. 19-cr-10117-IT
 MARCIA ABBOTT,                                              :
                                                             :
                                            Defendants.      :
                                                             :
                                                             :
                                                             x

DEFENDANTS GREGORY AND MARCIA ABBOTT’S UNOPPOSED JOINT MOTION
 FOR LEAVE TO FILE PORTIONS OF THE SENTENCING MEMORANDUM AND
                   CERTAIN EXHIBITS UNDER SEAL

       Defendants Gregory and Marcia Abbott (the “Abbotts”) hereby respectfully move for

permission to file portions of their Sentencing Memorandum and certain supporting exhibits under

seal pursuant to Local Rule 7.2 for the U.S. District Court for the District of Massachusetts.

Counsel for the government has informed the undersigned counsel that it assents to this motion.

       The documents Defendants seek to file under seal contain highly sensitive information.

Specifically, sealing is necessary to protect confidential medical information regarding the

Abbotts’ daughter; other confidential medical information related to drug addiction issues of

another family member; and sensitive personal information concerning the Abbotts and certain

individuals who have submitted letters of support. The Abbotts request that this information

remain sealed until further order of the Court.

       Under Local Rule 7.2(a), a party is permitted to file a motion to seal or impound certain

materials upon a showing of good cause, and the Court may seal the material until further order.

When ruling on a request to file under seal, “court[s] must carefully balance the presumptive public
           Case 1:19-cr-10117-IT Document 497 Filed 09/30/19 Page 2 of 4



right of access against the competing interests that are at stake in a particular case.” See United

States v. Kravetz, 706 F.3d 47, 59 (1st Cir. 2013) (quoting Siedle v. Putnam Invs., Inc., 147 F.3d

7, 10 (1st Cir. 1998)).

       “Privacy rights of participants and third parties are among those interests which, in

appropriate cases, can limit the presumptive right of access to judicial records.” Kravetz, 706 F.3d

at 62 (quoting FTC v. Standard Fin. Mgmt. Corp., 830 F.2d 404, 411 (1st Cir. 1987)). In

determining whether privacy interests overcome the presumptive right of access, courts “consider

the degree to which the subject matter is traditionally considered private rather than public.” Id.

For example, information implicating traditionally private subjects, such as “family affairs,

illnesses, embarrassing conduct with no public ramifications, and similar matters will weigh more

heavily against access.” Id. (quoting United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995)).

Further, “[m]edical information is . . . ‘universally presumed to be private, not public.’” Id. at 63

(quoting In re Boston Herald, 321 F.3d 174, 189 (1st Cir. 2003)).

       Sealing is warranted because the information that Defendants seek to file under seal relates

to subject matter that is traditionally considered private. See Kravetz, 706 F.3d at 62. First, the

Abbotts request to file under seal certain medical information concerning their daughter, as well

as information concerning drug addiction issues of another family member, which are subject

matters that are “universally presumed to be private.” Kravetz, 706 F.3d at 63 (citation omitted).

Additionally, among the exhibits that the Abbotts will submit with their Sentencing Memorandum

are letters of support from friends, family members, and former colleagues that contain sensitive

information about themselves or their family members. The privacy interests of these third parties

are “a venerable common law exception to the presumption of access” that “weigh heavily in a




                                                 2
           Case 1:19-cr-10117-IT Document 497 Filed 09/30/19 Page 3 of 4



court’s balancing equation.” Id. at 62 (quoting Amodeo, 71 F.3d at 1050-51). As such, the sensitive

information included in these letters weighs strongly in favor of sealing.

                                         CONCLUSION

       The documents that the Abbotts request to file under seal include highly sensitive

information that, if disclosed, would cause severe injury to the privacy interests of the Abbotts and

third parties. WHEREFORE, the Abbotts respectfully request that the Court grant leave for the

Abbotts to file portions of their Sentencing Memorandum and certain exhibits under seal.



Dated: September 30, 2019                             Respectfully submitted,

                                                      /s/ Daniel L. Stein


                                                      Daniel L. Stein (Admitted Pro Hac Vice)
                                                      Mayer Brown LLP
                                                      1221 Avenue of the Americas
                                                      New York, New York 10020
                                                      Dstein@mayerbrown.com
                                                      Tel: (212) 506-2646

                                                      Attorney for Defendant Gregory Abbott

                                                      /s/ Arlo Devlin-Brown

                                                      Arlo Devlin-Brown (Admitted Pro Hac
                                                      Vice)
                                                      Covington & Burling LLP
                                                      620 Eighth Avenue
                                                      New York, New York 10018
                                                      Adevlin-brown@cov.com
                                                      Tel: (212) 841-1046

                                                      Attorney for Defendant Marcia Abbott




                                                 3
          Case 1:19-cr-10117-IT Document 497 Filed 09/30/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 30, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

attorneys of record.


Dated: September 30, 2019

                                                    /s/ Daniel L. Stein
                                                    Daniel L. Stein




                                               4
